7. Imposition of the death penalty on medical personnel in Libya (vote)
- Before the vote
Mr President, I would like to suggest a couple of minor adjustments for the sake of greater clarity. In paragraph 2, line 4, I suggest replacing the words 'for itself and' by the words 'of capital punishment in', and in paragraph 8, line 3, inserting the word 'affected' in front of the word 'children'.
(The oral amendments were accepted)
- Before the vote on paragraphs 6 and 12
(FR) Ladies and gentlemen, certain terms concerning the Libyan authorities need to be corrected. We have been somewhat European in our choice of words. We should therefore replace 'President Gaddafi' by 'Colonel Gaddafi'.
I should also like to point out that in paragraph 12 'Popular Assembly' should be replaced by 'General People's Congress' because that is the right name, and 'government' by 'General People's Committee'. One needs to be precise when referring to the Libyan authorities.
(The oral amendments were accepted)
- following the vote
I will take this resolution as the occasion for once again calling on all those in positions of responsibility in Libya to spare these people's lives and set them at liberty.
(Applause)